Exhibit 10.1

 

Vista Medical Technologies Inc
2101 Faraday Avenue
Carlsbad, CA 92008

 

March 30, 2004

 

Dawson James Securities,

A Division of Viewtrade Financial

c/o Dawson James Securities

6400 NW 6th Way

Suite 310

Ft. Lauderdale, FL 33309

 

Re:  Selling Agreement (the “Agreement”)

 

Gentlemen:

 

Vista Medical Technologies, Inc., a Delaware corporation (the “Seller”),
proposes to offer and sell (the “Offering”), to selected investors, upon the
terms set forth herein and in the Confidential Private Placement Memorandum and
other documents to be supplied to the investors (which collectively, together
with the attachments and exhibits thereto, is referred to as the “Offering
Document”), a copy of which has been delivered to you, up to 4,000,000 units
(the “Units”); each Unit consisting of 1 share of Common Stock (the “Common
Stock”) and a warrant to purchase ½ share of Common Stock (the “Warrants”).  The
Common Stock and Warrants shall have those provisions described in Exhibit B
hereto, and shall be acceptable to the Selling Agent.  (The Units are sometimes
referred to hereafter as the “Offered Securities”).  Viewtrade Financial (the
“Selling Agent”) agrees to offer and sell on an exclusive “best efforts, all or
none” basis, that number of Units that results in an aggregate sales price of at
least $4,000,000  (the “Minimum Number”), and on a best efforts basis with
respect to additional Units having an aggregate sales price of no more than
$1,000,000, during the offering period described in the Offering Document (the
“Offering Period”). Capitalized terms used and not otherwise defined herein
shall have the respective meanings set forth in the Offering Document.  It is
intended that the offer, offer for sale and sale of the Offered Securities will
be exempt from the federal registration requirements of the Securities Act of
1933, as amended (the “1933 Act”), pursuant to Regulation D promulgated under
Section 3(b) and/or Section 4(2), respectively, of the 1933 Act and will qualify
for an exemption from registration, if necessary, under the applicable state
securities laws and regulations.

 

The Seller hereby confirms its agreement with Selling Agent as follows:

 

1.             Offer and Sale of Offered Securities by Selling Agent;
Compensation; Closing.

 

--------------------------------------------------------------------------------


 

1.1           On the basis of Selling Agent’s representations, covenants and
warranties, the Seller appoints Selling Agent the agent of the Seller for the
period commencing on the date of the completion of the Offering Document and
ending on the date set forth in the Offering Document, unless extended by the
Seller and Selling Agent by their mutual agreement for a period not to exceed an
additional ninety (90) days (“Offering Termination Date”), to use Selling
Agent’s best efforts to offer and sell, on the terms and conditions set forth in
this Agreement and in the Offering Document, subject only to Selling Agent’s
right to engage participating broker-dealers pursuant to Section 2 hereof.  The
Selling Agent hereby accepts such appointment and agrees pursuant to the terms
and conditions set forth herein and in the Offering Document to use its best
efforts to offer and sell the Offered Securities as agent for the Seller during
the period specified above, and to attempt to find suitable accredited
purchasers for the Offered Securities acceptable to the Seller.

 

1.2           Prior to and subject to the closing, subscription proceeds from
the sale of the Offered Securities will be deposited in an escrow account at
Silicon Valley Bank (the “Escrow Agent”).  The Seller will be responsible for
setting up the Escrow Account, pursuant to an escrow agreement among the Seller,
the Selling Agent and the Escrow Agent, which escrow agreement will be approved
by the Selling Agent.  Subscribers will be instructed to make their checks
payable to “Silicon Valley Bank, Escrow Agent for Vista Medical Technologies,
Inc.,” or shall cause the wire transfer of immediately available funds in favor
of Silicon Valley Bank, Escrow Agent for Vista Medical Technologies, Inc., in
accordance with instructions provided by the Selling Agent.  Unless at least the
Minimum Number of Units have been sold during the Offering Period (as the same
may be extended by the mutual agreement of the Selling Agent and the Seller),
the Offering will be terminated at the end of the Offering Period, no Offered
Securities will be sold in the Offering and all subscription proceeds will be
refunded to subscribers by the Escrow Agent, without interest thereon.  If
subscriptions for at least the Minimum Number of Units are received by the end
of the Offering Period (as the same may be extended by the mutual agreement of
the Selling Agent and the Seller), a closing (the “First Closing”) will occur as
soon as possible after subscriptions for the Minimum Number have been accepted
by the Seller.  After the First Closing, one or more subsequent closings (the
“Additional Closings”) will occur thereafter on such dates as mutually
determined by the Seller and the Selling Agent, but in no event later than ten
(10) days after the end of the Offering Period.  (The First Closing and any
Additional Closing shall each be referred to herein as a “Closing” and the last
of the Closings shall be referred to as the “Final Closing”).

 

1.3           For purposes hereof, the Minimum Number of Units shall not be
deemed to have been sold unless (x) subscription agreements, completed and fully
executed by subscribers who are accredited investors have been received covering
the Minimum Number of the Units and (y) all checks, drafts and wire transfers
submitted by such subscribers in payment of the purchase price of such Units
have been received by the Escrow Agent and have cleared so that there are “good
funds” in the Escrow Account at least equal to the aggregate purchase price of
the Minimum Number of Units.

 

--------------------------------------------------------------------------------


 

1.4           As compensation for the Selling Agent’s services hereunder, the
Seller shall pay to Selling Agent in cash a selling commission (“Commission”)
upon each Closing, in an amount equal to eight percent (8%) of the aggregate
offering price of the Offered Securities sold by the Selling Agent or its
authorized agent at such Closing. At each Closing of the Offering, the Seller
shall pay the Selling Agent its Commission relating to the sale of the Offered
Securities that are subject of the Closing provided that the Seller or counsel
for the Seller has received all documents, including but not limited to, an
executed Subscription Agreement for each investor (“Subscription Documents”)
previously furnished to Selling Agent which the Selling Agent is required to
deliver to the Seller or counsel for the Seller prior to Closing.  All or any
portion of such Commission may be re-allowed to Participating Broker-Dealers (as
hereinafter defined).  No Offered Securities shall be considered to have been
sold by Selling Agent or any Participating Broker-Dealer selected by Selling
Agent unless the purchaser is acceptable to the Seller, and no compensation will
be payable with respect to any agreement for the purchase of Offered Securities
if the Subscription Agreement therefor is not actually accepted by the Seller. 
Anything in this Agreement to the contrary notwithstanding, the Seller shall not
be required to pay a Commission to Selling Agent and Selling Agent shall not be
entitled to a Commission, pursuant to this Section 1.4 or any other provision,
if to do so would cause the Seller to violate federal or state securities laws,
regulations or rules or any other law applicable to the Offering.

 

1.5           The Seller will pay all of its costs relating to the Offering
contemplated hereby, including, without limitation, audit expenses, issuance
costs and taxes, counsel fees for the preparation of the Offering Documents,
filing fees and disbursements of counsel relating to the qualification of the
Offered Securities under federal securities laws, and legal fees and expenses of
counsel in connection with qualifying the Offered Securities under the state
blue sky laws.  To the extent required by law, the Seller shall qualify the
Offered Securities for offer and sale in those jurisdictions designated by the
Selling Agent.  The Seller’s counsel shall be responsible for state blue sky
securities laws compliance by the Seller.

 

1.6           The Seller shall pay the Selling Agent at each Closing a
non-accountable expense allowance of 2% of the aggregate dollar value of Units
sold at such Closing, $10,000 of which shall be advanced to Selling Agent
contemporaneous with the execution of this Agreement.

 

1.7           Once the Offered Securities are sold, or the Offering Period
terminates, the agency between the Seller and the Selling Agent shall
terminate.  The Selling Agent, on the basis of the representations and
warranties herein contained, but subject to the terms and conditions herein set
forth, accepts such appointment as the limited agent of the Seller and agrees to
use its best efforts to find purchasers for the Offered Securities.

 

1.8           Upon each Closing of the sale of the Offered Securities offered by
the Seller hereunder, the Seller will issue to the Selling Agent at a purchase
price of $.001 per warrant, warrants to purchase ten percent (10%) of the Units
sold in the Offering

 

--------------------------------------------------------------------------------


 

(“Selling Agent’s Warrants”).  The Selling Agent’s Warrants shall be exercisable
at any time during the five (5) years from the date of First Closing at an
exercise price equal to one hundred and twenty percent (120%) of the offering
price. The Selling Agent’s Warrants shall be in the form and shall contain the
provisions set forth in Exhibit A attached hereto.

 

1.9           As of the effective date of this Agreement, the Seller grants to
the Selling Agent, the exclusive right to act as the Selling Agent for the
Seller, with respect to this financing and/or any future financing consummated
by the Seller during a period of Twelve (12) months commencing on the Date of
the First Closing.

 

1.10         Each Closing shall be held at the offices of the Selling Agent,
6400 NW 6th Way, Suite 310, Ft. Lauderdale, FL 33309, or in an alternative
location and at such time and date as Selling Agent and the Seller may mutually
agree.

 

2.             Participating Broker-Dealers.  The Seller hereby authorizes
Selling Agent to engage other qualified broker-dealers (the “Participating
Broker-Dealers”) to assist the Selling Agent in the placement of the Offered
Securities; provided that during all times that each such Participating
Broker-Dealer shall offer and sell the Offered Securities, each such
Participating Broker-Dealer shall be registered as a broker-dealer under the
Securities Exchange Act of 1934 (the “1934 Act”), shall be a member in good
standing of the National Association of Securities Dealers, Inc. (“NASD”), and
shall be authorized to offer and sell the Offered Securities under the laws of
the jurisdictions in which the Offered Securities will be offered and sold by
such Participating Broker-Dealer.  All Participating Broker-Dealers will be
required to execute a Participating Broker-Dealer Agreement, the form of which
is subject to the reasonable approval of the Seller, with Selling Agent
containing substantially the same terms and conditions as this Agreement,
including, without limitation, the representations and warranties contained in
Section 3.2 below and provisions for indemnification of the Seller to the same
extent as your indemnification provided in Section 7 below.  Any commissions,
fees, or expenses payable to such Participating Broker-Dealers will be paid by
the Selling Agent and not by the Seller.

 

3.             Representations, Warranties and Covenants.

 

3.1           The Seller represents, warrants and covenants to Selling Agent
that, except as set forth in Schedule 3.1 hereof:

 

(a)           The Seller and each subsidiary is a corporation duly formed and
validly existing and in good standing under the laws of the jurisdiction of its
incorporation as in effect on the date of this Agreement, with adequate power
and authority to enter into and perform this Agreement and to own its property
and to conduct its business as described in the Offering Document; and the
Seller and each subsidiary is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which it owns
or leases substantial properties or in which the conduct of its business
requires such qualification except for such jurisdictions in which the

 

--------------------------------------------------------------------------------


 

failure to qualify in the aggregate would not have material and adverse effect
on the earnings, affairs or business prospects of the Seller or any such
subsidiary (a “Material Adverse Effect”) and in which jurisdictions such failure
may be cured without such Material Adverse Effects; the execution and delivery
of this Agreement by the Seller has been duly and validly authorized and will
not result in a breach of its Certificate of Incorporation or By-laws; and when
executed and delivered by both parties hereto, this Agreement will be a valid
and binding obligation of the Seller, assuming the due execution by the Selling
Agent, enforceable in accordance with its terms (except to the extent that
enforceability of the indemnification provisions may be limited under applicable
securities laws and except as enforcement may be limited by bankruptcy,
moratorium or other laws affecting creditors’ rights or general principles of
equity); and the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated and compliance with the terms of this
Agreement by the Seller do not and will not conflict with or result in a breach
of any of the terms or provisions of, or constitute a default under, any
agreement or any applicable law, rule, regulation, judgment, order or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Seller, to which the Seller is a party or by which it is
bound;

 

(b)           The Offering Document does not contain and will not contain, at
any time between the date hereof and to and including the date of each Closing,
any untrue statement of a material fact and does not omit nor during such period
will omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(c)           Except as is otherwise disclosed in the Offering Document, there
is no litigation or governmental proceeding pending or, to the best of its
knowledge, threatened against or involving the property or business of the
Seller or any subsidiary of the Seller;

 

(d)           Except as is otherwise disclosed in the Offering Document, no
material defaults exist in the due performance and observance of any material
obligation, term, covenant or condition of any agreement or instrument to which
the Seller or any subsidiary is a party or by which they are bound;

 

(e)           The offer, offer for sale, and sale of the Offered Securities have
not been and will not be registered with the Securities and Exchange Commission
(the “SEC”) except as contemplated in the Offering Document.  The Company’s
actions with respect to the offer, offer for sale and sale of the Offering
Securities will be pursuant to the exemptions from the registration requirements
of Section 5 of the 1933 Act provided by Section 4(2) thereof and/or by
Regulation D thereunder;

 

(f)            To the best of its knowledge and belief, assuming the offer,
offer for sale and sale of the Offered Securities is made in compliance with the
terms of the Offering Document, the applicable filings with the SEC and any
applicable Blue Sky

 

--------------------------------------------------------------------------------


 

States, and subject to the performance of the Selling Agent’s obligations
hereunder, the Seller will have complied in all material respects with the 1933
Act and with all state securities laws and regulations applicable to it in
connection with the offer, offer for sale, and sale of the Offered Securities. 
The Seller has not taken and will not take any action in conflict with the 1933
Act or applicable state or foreign securities or Blue Sky laws, or which would
make the exemption, qualification or registration pursuant to applicable federal
or state securities or Blue Sky laws unavailable with respect to the offer,
offer for sale and sale of the Offered Securities.  The Seller and its officers,
directors or partners are not subject to any disqualification, including but not
limited to any judgment, decree, order or decision issued by the SEC, any state
or foreign securities regulatory authority, any court of competent jurisdiction
or the United States Postal Service.  In offering the Offered Securities, the
Seller will comply with all applicable federal, state or foreign securities
laws, including the rules covering exemptions from registration;

 

(g)           Subject to the performance of the Selling Agent’s obligations
hereunder, the Offered Securities, upon the payment therefor and issuance
thereof, will conform to all statements and descriptions in relation thereto
contained in the Offering Document and will have the rights set forth in the
Seller’s Certificate of Incorporation;

 

(h)           To the best of the Seller’s knowledge, the Seller has neither been
engaged in, nor been the subject of, any of the actions or proceedings specified
in subsection (a) of Rule 262 promulgated under Section 3(b) of the 1933 Act, or
any substantially similar provisions under the securities laws of any state in
which the Offered Securities are to be sold, such that no exemption from
registration would be available for the offering of the Offered Securities by
the Seller under applicable federal or state securities laws;

 

(i)            Since the respective dates as of which information is given in
the Offering Document, there has been no material adverse change in the
condition, business, property, capital commitments, working capital and
liabilities or prospects of the Seller or any subsidiary, financial or
otherwise; and the property and business of the Seller materially conform to the
descriptions thereof contained in the Offering Document; there have been no
material liabilities or obligations incurred or material transactions entered
into by the Seller or any subsidiary other than those in the ordinary course of
business; there have been no dividends or distributions of any kind declared,
paid or made by the Seller on its capital stock; there has not been any change
in the capital stock, or any material increase in the current or long-term debt
except as disclosed in the Offering Document, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
of the Seller or any subsidiary; and there have been no transactions between the
Seller, shareholders owning five percent (5%) or more of its issued and
outstanding capital stock, the Seller’s officers and/or directors, nor have
there been any corporate opportunities taken or assumed by controlling
shareholders, officers or directors, that are not fully disclosed in the
Offering Document.

 

--------------------------------------------------------------------------------


 

(j)            The Seller will notify the Selling Agent immediately and confirm
the notice in writing (i) of the issuance by the SEC or by any state attorney
general or securities administrator of any order enjoining the sale of the
Offered Securities or suspending the effectiveness of any qualification of the
Offered Securities for sale or (ii) of the initiation of any proceedings for
that purpose.  The Seller will make every reasonable effort to prevent the
issuance of any such order and, if any such order shall at any time be issued,
to obtain the lifting thereof at the earliest possible moment;

 

(k)           The audited and unaudited combined financial statements of the
Seller (including the related notes) included in the Offering Document present
fairly the financial position of the Seller and its subsidiaries at the dates
indicated; said financial statements have been prepared in conformity with
United States generally accepted accounting principles applied on a consistent
basis, except as expressly qualified therein, and are in conformity with
Regulation S-X promulgated under the Act;

 

(l)            Except as set forth in the Offering Document, the Seller does not
have any subsidiaries and does not own any interest in any other corporation,
partnership, joint venture or other entity;

 

(m)          As of the date of this Agreement, the Seller and its subsidiaries
have not agreed, or agreed in principle, to any merger or acquisition, or
combination with, of any other corporation, partnership, person, party, entity
or trust or the sale of its business or assets to any other corporation,
partnership, person, party, entity or trust;

 

(n)           The Seller and its subsidiaries have not, directly or indirectly,
at any time during their existence (i) made any unlawful contribution to any
candidate for political office, or failed to disclose fully any contribution in
violation of law, or (ii) made any payment to any federal, state or foreign
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof;

 

(o)           To the best of Seller’s knowledge, the Seller and its subsidiaries
have filed all necessary federal, state, local, foreign and other tax returns
required to be filed by them and have paid all taxes shown as due thereon; the
Seller and its subsidiaries have not been notified, either orally or in writing,
that any state, local, federal or foreign taxing authority is conducting or
intends to conduct an audit of any tax return or report filed by the Seller and
its subsidiaries or concerning their business or properties; and the Seller has
no knowledge of any tax deficiency which has been asserted or threatened against
the Seller and any subsidiary which would materially and adversely affect the
business, properties, financial condition, results of operations, liabilities or
working capital of the Seller;

 

(p)           The Seller and its subsidiaries make and keep accurate books and
records and maintain internal accounting controls which provide reasonable

 

--------------------------------------------------------------------------------


 

assurance that (i) transactions are executed in accordance with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets, (iii)
access to their assets is permitted only in accordance with management’s
authorization, and (iv) the reported assets are compared with existing assets at
reasonable intervals;

 

(q)           There are no pre-emptive rights applicable to any of the Seller’s
outstanding securities, or granted by the Seller to any person or party;

 

(r)            The capitalization of the Seller is as described in the Offering
Document and the Seller has outstanding no more than 5,450,251 shares of its
Common Stock as of the date hereof; all presently outstanding shares of the
Seller’s Common Stock are duly and validly authorized and issued, fully paid and
non-assessable and contain no preemptive rights; the Seller has not contracted
for the issuance of any additional equity securities other than as set forth
herein or as contemplated or described in the Offering Document; and no shares
of any other classes of equity securities are issued and outstanding;

 

(s)           The Seller agrees that, for a period of twelve (12) months from
the date hereof, it shall not solicit any offer to buy from or offer to sell to
any person introduced to the Seller by the Selling Agent in connection with the
Offering, directly or indirectly, any securities of the Seller or provide the
name of any such person to any other securities broker or dealer or selling
agent.  In the event that the Seller or any of its affiliates, directly or
indirectly, solicits, offers to buy from or offers to sell to any such person
any such securities, or provides the name of any such person to any other
securities broker or dealer or selling agent, and such person purchases such
securities or purchases securities from any other securities broker or dealer or
selling agent, the Seller shall pay to the Selling Agent an amount equal to 8
percent (8%) of the aggregate purchase price of the securities so purchased by
such person; and the Seller is in compliance with all (i) all applicable
provisions of the Sarbanes-Oxley Act of 2002, and the rules and regulations
promulgated thereunder, and (ii) all listing standards and rules promulgated by
the NASD.

 

3.2           The Selling Agent represents and warrants to the Seller as
follows:

 

(a)           The Selling Agent is, has been and will be at all times during the
Offering Period, a Delaware corporation duly organized and validly existing
under the laws of the state of its incorporation, with all requisite power and
authority to enter into and perform this Agreement; the execution and delivery
of this Agreement by the Selling Agent has been duly and validly authorized; and
when executed and delivered by the Seller, this Agreement will be a valid and
binding obligation of the Selling Agent enforceable in accordance with its terms
subject to:  (i) due authorization, execution and delivery hereof by the Seller;
(ii) the enforcement of remedies under applicable bankruptcy, insolvency and
other laws affecting creditors’ rights generally and moratorium laws from time
to time in effect; (iii) general equitable principles which may

 

--------------------------------------------------------------------------------


 

limit the right to obtain the remedy of specific performance; and (iv) the
public policy limitation on indemnification under the federal securities laws;

 

(b)           The Selling Agent shall not offer or sell the Offered Securities
in any state or states without the approval of the Seller and completion by the
Seller of all, or any, Blue Sky filings for such states and shall not offer or
sell the Offered Securities in any state or states in which it is not qualified
or registered as a broker-dealer or authorized to engage in the brokerage
business; and

 

(c)           The Selling Agent is (i) a broker-dealer registered with the SEC
pursuant to the 1934 Act, and no proceeding has been initiated to revoke such
registration; (ii) a member in good standing of the NASD; and (iii) a
broker-dealer registered with the securities authorities of each jurisdiction in
which it is required to be registered in connection with the offers or sales of
the Offered Securities, and all such offers or sales will be made only by
individuals licensed as required by all applicable federal and state securities
laws.  The Selling Agent agrees to maintain each of the foregoing memberships
and registrations in good standing throughout the Offering Period.

 

(d)           The Selling Agent has no material litigation pending against it or
its affiliates.

 

(e)           The Selling Agent does not currently have any material enforcement
action or disciplinary procedure against it or its affiliates.

 

(f)            The Selling Agent will require that each purchaser of Offered
Securities hereunder represent that such purchaser is an accredited investor and
will solicit only accredited investors.

 

4.             Sale and Delivery of Offered Securities.

 

4.1           No sale of Offered Securities shall take place or be regarded as
effective unless and until accepted by the Seller, such acceptance to occur at
Closing, and the Seller reserves the right in its sole and absolute discretion
to refuse to sell Offered Securities to any or all persons at any time.  Selling
Agent shall send to the Seller and to the Escrow Agent designated in Section
1.2, with copies to counsel for the Seller, all acceptable executed Subscription
Documents, promptly upon receipt of the same, subject to any reasonable delay
occasioned by further inquiry as to a prospective purchaser’s qualification or
requests by the Seller or Selling Agent for further information from a
prospective purchaser.  The Seller shall notify Selling Agent as to whom to send
the originals of such executed Subscription Documents and to whom to send
copies.  Selling Agent shall promptly send each such prospective purchaser’s
payment for his Offered Securities to Silicon Valley Bank, the Escrow Agent. 
Subject to review by counsel for the Seller, the Seller shall notify Selling
Agent whether such prospective purchaser will be accepted by the Seller at
Closing within ten (10) business days after receipt of the executed subscription
documents for each prospective purchaser of Offered Securities,

 

--------------------------------------------------------------------------------


 

but in no event later than the earlier of (i) the date the parties have agreed
to for Closing or (ii) the Offering Termination Date.  For every prospective
purchaser of Offered Securities whose subscription is rejected, the Seller will
promptly return all of such prospective purchaser’s executed Subscription
Documents to Selling Agent for return to the prospective purchaser, and will
notify the Escrow Agent to return the funds received to such prospective
purchaser without interest and without deduction.

 

5.             Conditions to the Obligations of the Seller.

 

The obligations of the Seller hereunder are subject to the accuracy of Selling
Agent’s representations and warranties, to the observance and performance by
Selling Agent of its obligations hereunder, and to the following further
conditions (any of which may be waived in writing in whole or in part by the
Seller):

 

(a)           Selling Agent shall not have taken or failed to take any action at
any time at or prior to Closing, which, in the opinion of the Seller or counsel
for Seller, conflicts or would conflict with, or otherwise make unavailable, the
exemption from registration requirements for the offer and sale of the Offered
Securities under applicable securities laws and regulations.

 

(b)           If any of the conditions specified in this Section 5 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, all
the obligations of the Seller under this Agreement may be terminated in writing
at any time at or prior to Closing, and any such termination shall be without
liability to the parties, and further provided that the obligations under
Section 7 and Section 9.1 shall nevertheless survive and continue thereafter.

 

6.             Conditions of the Obligations of the Selling Agent.

 

The obligations of the Selling Agent to act as agent hereunder, to find
purchasers for the Offered Securities, and to attend and to deliver documents at
Closing shall be subject to the following conditions:

 

(a)           Between the date hereof and Closing, the Seller and its
subsidiaries shall not have sustained any loss on account of fire, explosion,
flood, accident, calamity or other cause, of such character as results in a
Material Adverse Effect on the Seller and its subsidiaries, whether or not such
loss is covered by insurance.

 

(b)           Between the date hereof and Closing, there shall be no material
litigation instituted or threatened against the Seller or any subsidiary (other
than as set forth in the Offering Document) and there shall be no material
proceeding instituted or threatened before or by any federal or state
commission, regulatory body or administrative agency or other governmental body,
domestic or foreign, wherein an unfavorable ruling, decision or finding would
materially adversely affect the business, franchises, licenses, permits,
operations or financial condition or income of the Seller.

 

--------------------------------------------------------------------------------


 

(c)           Except as contemplated herein or as set forth in the Offering
Document, during the period subsequent to the date hereof, and prior to Closing,
the Seller and each subsidiary:  (i) shall have conducted its business in the
usual and ordinary manner as the same was being conducted on the date hereof,
and (ii) except in the ordinary course of its business, the Seller and each
subsidiary shall not have incurred any liabilities or obligations (direct or
contingent), or disposed of any assets, or entered into any material transaction
or suffered or experienced any substantially adverse change in its condition,
financial or otherwise, or in its working capital position.  At Closing, the
capitalization of the Seller shall be substantially the same as set forth in the
Offering Document.

 

(d)           The authorization for the issuance and delivery of the Offered
Securities and the Offering Document and related materials, and for the
execution and delivery of this Agreement, and all other legal matters incident
thereto, shall be reasonably satisfactory in all respects to counsel for Selling
Agent.

 

(e)           The Seller shall have furnished to the Selling Agent the opinion,
dated the Closing Date, of its counsel, which opinion shall be acceptable to the
Selling Agent, substantially in the form of attached Exhibit:

 

(f)            The representations and warranties of the Seller made in this
Agreement or in any document or certificate delivered to the Selling Agent
pursuant hereto shall be true and correct on and as of the Closing with the same
force and effect as though such representations and warranties have been made on
and as of the Closing, and the Selling Agent shall have received a certificate,
dated the Closing Date, to such effect executed by the Chairman of the Board or
President of the Seller.

 

(g)           The Seller shall have performed and complied in all material
respects with all covenants, terms and agreements to be performed and complied
with by the Seller on or before the Closing.

 

(h)           The Seller shall have provided such certificates as the Selling
Agent shall reasonably request.

 

(i)            The Seller and its President shall provide certificates to the
Selling Agent certifying that the proceeds of the Offering will be used in
accordance with the uses designated in “Use of Proceeds” in the Offering
Document.

 

(j)            The Seller shall have furnished a “Cold Comfort” letter on and as
of the Closing, in each case describing procedures carried out to a date within
five (5) days of the date of the letter, from Ernst & Young LLP, independent
public accountants for the Seller, substantially in the form approved by the
Selling Agent.

 

--------------------------------------------------------------------------------


 

7.             Indemnification.

 

7.1           The Seller agrees to indemnify and hold harmless Selling Agent and
each person, if any, who controls Selling Agent within the meaning of the 1933
Act or the 1934 Act (together, the “Acts”), the Selling Agent’s affiliated
entities, partners, employees, legal counsel and agents (the “SA Indemnified
Parties”) against any losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements (and any and
all actions, suits, proceedings and investigations in respect thereof and any
and all legal and other costs, expenses and disbursements in giving testimony or
furnishing documents in response to a subpoena or otherwise), joint or several,
to which Selling Agent or such person may be subject, under the Acts or
otherwise, including, without limitation, the costs, expenses and disbursements,
as and when incurred, of investigating, preparing or defending any such action,
suit, proceeding or investigation (whether or not in connection with litigation
in which the Selling Agent is a party), directly or indirectly, caused by,
relating to, based upon, arising out of, or in connection with (i) the violation
or breach of any representation, warranty or covenant or agreement of the Seller
set forth in this Agreement or in any instrument, document, agreement or
certificate delivered by the Seller in connection herewith; (ii) any untrue
statement or omission or any alleged untrue statement or omission in the
Offering Document or selling material, excluding information contained in or
omitted from the Offering Document or selling material in reliance upon, and in
conformity with, information furnished to the Seller by Selling Agent or any
Participating Broker-Dealer specifically for use in preparation of the Offering
Document or selling material, as the case may be; (iii) any information provided
by or on behalf of Seller in order to qualify or exempt the Offered Securities
for sale in any jurisdiction; or (iv) the failure of the Seller to comply with
the provisions of the Acts and the regulations thereunder, including
Regulation D; and will reimburse the SA Indemnified Parties for any legal or
other expenses reasonably incurred by the SA Indemnified Parties in connection
with investigation of or defending against any such loss, claim, expense,
damage, liability, (or actions in respect thereof); provided, however, that the
Seller shall not be required to indemnify the SA Indemnified Parties for any
payment made to any claimant in settlement of any suit or claim unless such
payment is agreed to by the Seller (which agreement shall not be unreasonably
withheld) or by a court having jurisdiction of the controversy.  This indemnity
agreement shall remain in full force and effect notwithstanding any
investigation made by Selling Agent or on Selling Agent’s behalf, shall survive
consummation of the sale of the Offered Securities hereunder and shall be in
addition to any liability which the Seller may otherwise have.

 

7.2           Selling Agent agrees to indemnify and hold harmless the Seller and
each person, if any, who controls the Seller within the meaning of the Acts,
Seller’s affiliated entities, partners, employees, legal counsel and agents (the
“Seller Indemnified Parties”) against any losses, claims, expenses, damages or
liabilities (or actions in respect thereof), joint or several, to which the
Seller Indemnified Parties or any such controlling person may become subject,
under the Acts or otherwise, insofar as such losses, claims, expenses, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or omission or any alleged untrue statement or omission in
the Offering Document contained in or omitted from the Offering Document in
reliance upon, and in conformity with, information furnished to the Seller by
Selling Agent or any

 

--------------------------------------------------------------------------------


 

Participating Broker-Dealer or either of them specifically for use in
preparation of the Offering Document or selling material, as the case may be;
and will reimburse the Seller Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending against any such loss, claim, expense, damage, liability, (or actions
in respect thereof); provided, however, that Selling Agent shall not be required
to indemnify the Seller Indemnified Parties for any payment made to any claimant
in settlement of any suit or claim unless such payment is approved by a court
having jurisdiction over the controversy or Selling Agent agrees to such
settlement (which agreement shall not be unreasonably withheld); and provided
further that Selling Agent shall not be liable under this Section 7.2 for any
losses, claims, expenses, damages or liabilities arising out of any act or
failure to act on the part of any other person except Selling Agent, its
partners, employees and agents (including registered representatives) or any
Participating Broker-Dealer.  This indemnity agreement shall remain in full
force and effect notwithstanding any investigation made by or on behalf of the
Seller and shall survive consummation of the sale of the Offered Securities
hereunder and the termination of this Agreement, and shall be in addition to any
liability which Selling Agent may otherwise have.  Notwithstanding the
foregoing, in no event shall the amount that the Selling Agent is required to
indemnify the Seller Indemnified Parties, exceed in the aggregate the
compensation received by the Selling Agent hereunder, except in the case of
fraud on the part of the Selling Agent.

 

7.3           The indemnified party shall notify the indemnifying party in
writing promptly after the summons or other first legal process giving
information of the nature of any and all claims which have been served upon the
indemnified party.  In case any action is brought against any indemnified party
upon any such claim, the indemnifying party shall be entitled to participate at
its own expense in the defense, or if it so elects, in accordance with
arrangements satisfactory to any other indemnifying party or parties similarly
notified, to assume the defense thereof, with counsel who shall be satisfactory
to such indemnified party and other indemnified parties who are defendants in
such action; and after notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof and the retaining of such
counsel by the indemnifying party, the indemnifying party shall not be liable to
such indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, other than the reasonable costs of investigation, unless the
indemnified party shall have reasonably concluded that there are or may be
defenses available to it which are different from or in addition to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to direct the defense of such action on behalf of the
indemnified party), in any of which circumstances such expenses shall be borne
by the indemnifying party.

 

--------------------------------------------------------------------------------


 

8.             Termination of Agreement.

 

8.1           This Agreement shall terminate:

 

(a)           If at any time after commencement of the Offering, any material
condition of Selling Agent’s obligations hereunder shall not have been met or
shall cease to be met and Selling Agent shall have given to the Seller notice of
Selling Agent’s desire to terminate this Agreement on account of the
nonfulfillment of such condition; or

 

(b)           If the Seller, at any time, gives notice to Selling Agent to
terminate the Offering; or

 

(c)           At such time as all of the Offered Securities shall have been sold
and the subscriptions therefor have been accepted or the Offering Termination
Date has been reached, whichever shall first occur.

 

Notwithstanding the termination of this Agreement in accordance with the
foregoing provisions of this Section 8, the respective indemnities, covenants,
agreements, representations, warranties and other statements of the Seller and
Selling Agent set forth in or made pursuant to this Agreement will remain
operative and in full force and effect.

 

8.2           If this Agreement is terminated pursuant to Section 8.1(a) above,
the Selling Agent shall have no liability to the Seller, and if this Agreement
is terminated pursuant to Section 8.1(b) above, the Seller shall have no
liability to the Selling Agent.

 

9.             Miscellaneous.

 

9.1           Except as otherwise specifically provided in this Agreement or as
may be otherwise agreed between the parties hereto, Selling Agent, on the one
hand, and the Seller, on the other, shall each pay their respective expenses
incident to this Agreement and the transactions contemplated hereby (including,
without limitation, the fees and disbursements of their respective counsel), and
no party to the Agreement shall have any liability for such expenses incurred by
any other party.

 

9.2           It is understood and agreed that Selling Agent’s relationship to
the Seller is that of an independent contractor and that nothing herein shall be
construed to create a relationship of partners, affiliates, joint venturers or
employer and employee between Selling Agent or either of them and the Seller.

 

9.3           No rights or interests arising hereunder may be assigned except
with the prior written consent of both the Seller and the Selling Agent. 
Subject to this limitation, this Agreement shall inure to the benefit and be
binding upon Selling Agent and the Seller and their respective successors and
assigns.  This Agreement is intended to be and is for the sole and exclusive
benefit of the parties hereto, and their respective

 

--------------------------------------------------------------------------------


 

successors and assigns and for the benefit of no other person.  Except as
provided in this Agreement, nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, other than the parties to it
and their respective successors and assigns, any legal or equitable right,
remedy or claim under or with respect to this Agreement or any of its
provisions.  No purchaser of Offered Securities shall be construed as a
successor or assign merely by reason of such purchase.

 

9.4           If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible:

 

(a)           the remainder of this Agreement shall be considered valid and
operative; and

 

(b)           to the extent possible under applicable law, effect shall be given
to the intent manifest by the portion held invalid or inoperative.

 

9.5           This Agreement may be executed in a number of identical
counterparts and by facsimile, each of which shall be deemed to be an original,
but all of which constitute, collectively, one and the same Agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart.

 

9.6           This Agreement may not be modified or amended except by written
agreement executed by each of the parties to this Agreement.

 

9.7           Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall include the plural, and conversely. 
The words “shall” and “will” and “agrees” are mandatory, “may” is permissive.

 

9.8           The parties to this Agreement covenant and agree that they will
execute any other and further instruments and documents which reasonably are or
may become necessary or convenient to effectuate and carry out this Agreement.

 

9.9           This Agreement (and the other documents and agreements referenced
herein) contains the entire understanding between the parties and supersedes
prior understandings or written or oral agreements between the parties with
respect to the subject matter of this Agreement.

 

9.10         This Agreement shall be construed and governed by the laws of the
State of Florida.  Any terms and conditions of this Agreement which are
inconsistent with the terms and conditions of the Offering Document, shall be
modified to conform to the terms and conditions set forth in the Offering
Document.

 

9.11         All notices or communications, except as otherwise specifically
provided, shall be in writing, and, if sent to any party, shall be mailed,
delivered or telegraphed and confirmed to that party at the address set forth
below:

 

--------------------------------------------------------------------------------


 

If to the Seller:

Vista Medical Technologies, Inc.

 

2101 Faraday Avenue

 

Carlsbad, CA 92008

 

Attention: Chief Financial Officer

 

 

 

 

With a copy contemporaneously
by like means:

Heller Ehrman White & McAuliffe, LLP

 

4350 La Jolla Village Dr. 7th Floor

 

San Diego, CA 92122

 

Attention: Michael S. Kagnoff, Esq.

 

 

If to Selling Agent, to:

Dawson James Securities,

 

A Division of Viewtrade Financial

 

6400 NW 6th Way

 

Suite 310

 

Ft. Lauderdale, FL 33309

 

Attention: Robert Keyser

 

 

With a copy contemporaneously

 

 

by like means:

 

Blank Rome LLP

 

1200 North Federal Highway, Suite 417

 

Boca Raton, FL 33432

 

Attention: Bruce C. Rosetto, Esq.

 

9.12         All of the terms of this Agreement, including all representations,
warranties, covenants and agreements of Selling Agent and the Seller, shall
survive completion of the Offering for three years.

 

9.13         Section titles or captions contained in this Agreement are inserted
only as a matter of convenience and for reference.  Those titles in no way
define, limit, extend or describe the scope of this Agreement, or the intent of
any provision of this Agreement.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between us, please
indicate acceptance by signing in the space provided below for that purpose and
return to us a counterpart hereof so signed, whereupon this letter and Selling
Agent’s acceptance shall constitute a binding agreement between us.

 

 

Very truly yours,

 

 

 

 

 

Stephen A. Gorgol

 

 

 

 

 

 

By:

/s/ Stephen A. Gorgol

 

 

 

(Authorized Officer)

 

 

The foregoing Selling Agreement for Vista Medical Technologies, Inc. is hereby
accepted and agreed to as of the date first above written.

 

 DAWSON JAMES SECURITIES,
A DIVISION OF VIEWTRADE FINANCIAL
As Selling Agent

 

By:

/s/ Robert D. Keyser

 

 

(Authorized Officer)

 

 

 

By:

 

 

 

(Authorized Officer)

 

 

--------------------------------------------------------------------------------